*753Judgment modified, with costs to appellant Standard, and complaint dismissed as to it upon the ground that the action was not brought within the time conditioned by the bond and that such defense is available to it and, as so modified, affirmed, with costs to respondent Elaine & Heyward. We pass upon no other question. No opinion.
Concur: Chief Judge Desmond and Judges Fuld, Van Voorhis, Burke, Foster and Scileppi. Judge Dye dissents and votes to affirm upon the ground that the surety is liable under the provisions of section 112 of the Alcoholic Beverage Control Law (see Alcoholic Beverage Control Law, § 118; Buies of State Liq. Auth., rule 36, and see, also, Matter of Colonial Liq. Distrs. v. O’Connell 295 N. Y. 129).